Citation Nr: 1641042	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to November 10, 2010 for service connection for peripheral vascular disease of the right lower extremity with an initial 60 percent rating.

2.  Entitlement to an effective date prior to November 10, 2010 for service connection for peripheral vascular disease of the left lower extremity with an initial 60 percent rating.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for peripheral vascular disease of the lower extremities with an initial 60 percent rating assigned for each extremity, effective November 10, 2010.


FINDINGS OF FACT

1.  The Veteran's March 12, 2009 statement, which was received by VA on March 30, 2009, included a claim for a right leg disability, but the Veteran provided no indication that he intended to seek service connection for a disability affecting his left leg at that time.

2.  The Veteran's March 30, 2009 claim for a right leg disability encompassed a service connection claim for peripheral vascular disease of the right lower extremity.

3.  The Veteran's October 21, 2010 statement, which was received by VA on November 10, 2010, relates to the basis for the denial of service connection for a right leg disability by a March 2010 rating decision and was not duplicative or cumulative of other evidence that was of record at the time of that decision.

4.  The Veteran's October 21, 2010 statement, which was received by VA on November 10, 2010, included a claim for diabetic neuropathy of the lower extremities, which encompassed a service connection claim for peripheral vascular disease of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 30, 2009 for service connection for peripheral vascular disease of the right lower extremity with an initial 60 percent rating have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (2015).

2.  The criteria for an effective date prior to November 10, 2010 for service connection for peripheral vascular disease of the left lower extremity with an initial 60 percent rating have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2009 and December 2010.  No additional notice is necessary.

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the Veteran filed his claim.  A medical opinion or examination is not required to determine when the claim was filed.  The Veteran has not identified any additional evidence that could show an earlier date for his claim beyond the evidence already of record.  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing" for the relevant time period for this appeal.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Here, the Veteran suggests the effective date of service connection for peripheral vascular disease affecting his bilateral lower extremities should be the date of a March 12, 2009 statement, which was received by VA on March 30, 2009.  In his June 2012 substantive appeal, the Veteran wrote the March 12, 2009 statement included a claim for "any disability associated with Agent Orange disabilities, including diabetes mellitus, type II and any [associated] medical conditions."  The Veteran's September 2011 notice of disagreement included a similar statement regarding the contents of the March 12, 2009 statement.

Review of the translated March 12, 2009 statement indicates the Veteran claimed entitlement to service connection for "Non-Hodgkin's lymphoma associated with exposure to Agent Orange," . . . "scar in the area of right ear," . . . "condition of hip and right leg," . . . and "condition of the nerves including my condition of P.T.S.D."  The statement does not reference diabetes or related conditions as claimed by the Veteran.  However, a translated October 21, 2010 statement, which was received by VA on November 10, 2010, includes a claim for service connection for the "condition of diabetic neuropathy in both extremities both superior and inferior."

The Agency of Original Jurisdiction (AOJ) assigned an effective date of November 10, 2010 for service connection for peripheral vascular disease of the bilateral lower extremities based on the date VA received the Veteran's statement dated October 21, 2010.  The AOJ had previously denied service connection for a right leg disability in a March 2010 rating decision.

The Board notes VA has a duty to sympathetically interpret the filings of claimants.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (finding VA is obligated to sympathetically read the filings of a pro se Veteran); see also Comer v. Peake, 552 F.3d 1362, 1369-70 (Fed. Cir. 2009) (holding assistance by a Veterans Service Organization does not vitiate VA's duty to sympathetically review filings).

The United States Court of Appeals for Veterans Claims (Court) has held that "a claimant's identification of the benefit sought does not require any technical precision."  Brokowski, 23 Vet. App. at 85; see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, . . . . [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission." (citations omitted)); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record).

Although the Board must interpret a claimant's submissions broadly, "the Board is not required to conjure up issues that were not raised by the claimant."  Brannon v. West, 12 Vet.App. 32, 35 (1998) (holding that before VA can adjudicate an original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Criswell v. Nicholson, 20 Vet.App. 501, 504 (2006) ("The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.").

In light of this line of case law, the Board finds the Veteran's statement dated March 12, 2009 can be construed as a service connection claim for peripheral vascular disease of the right lower extremity because the Veteran specifically indicated he was seeking service connection for a right leg disability; however, this statement did not provide VA any notice the Veteran also intended to seek service connection for a left leg disability.  Thus, it does not encompass a claim for peripheral vascular disease of the left lower extremity.

Although service connection for a right leg disability was denied by a March 2010 rating decision, the Board further finds the Veteran's statement dated October 21, 2010 relates to the basis for the denial of service connection for a right leg disability by a March 2010 rating decision.  The October 21, 2010 statement identified a new potential diagnosis that had not been previously considered; therefore, it was not duplicative or cumulative of other evidence that was of record at the time of the March 2010 rating decision.  This statement was received on November 10, 2010, which fell in the appeal period for the March 2010 rating decision.  As such, it constituted new and material evidence regarding the prior claim for a right leg disability, and the March 2010 rating decision was not final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 C.F.R. § 3.156 (b).

Based on the findings outline above, the Board finds March 30, 2009 is the appropriate effective date of service connection for peripheral vascular disease of the right lower extremity.  This is the date VA received the claim for a right leg disability.  Medical evidence of record shows the Veteran had peripheral vascular disease of the right lower extremity at that time.  Specifically, an October 30, 2008 right lower extremity arterial duplex study revealed "scattered atheromatous plaque formation some with a hypoechoic echotexture while others demonstrate a calcified plaque throughout the right lower extremity arterial system" after the Veteran reported pain and numbness in the right lower extremity.  The Veteran's report of right lower extremity pain and numbness also supports the Board's prior finding that the statement received on March 30, 2009 did in fact encompass a claim of service connection for peripheral vascular disease of the right lower extremity.

The Board further finds November 10, 2010 is the appropriate effective date of service connection for peripheral vascular disease of the left lower extremity.  This is the date VA received the claim for diabetic neuropathy of the lower extremities.  This is the first indication VA received that the Veteran intended to seek service connection for a disability affecting the left leg.  As such, this statement encompassed a service connection claim for peripheral vascular disease of the left lower extremity.  Although treatment records are relatively silent regarding circulatory issues affecting the left lower extremity prior to the date of the Veteran's claim, the August 2011 VA examination scheduled in conjunction with the Veteran's claim confirmed bilateral peripheral vascular disease.  Thus, the date of claim is appropriate for the effective date of service connection for peripheral vascular disease of the left lower extremity.

The Board acknowledges the peculiarity of the later effective date for peripheral vascular disease of the left lower extremity; however, this is a result of an extremely sympathetic review of the statement received on March 30, 2009 regarding a right leg disability, as well as the other evidence of record, to include the finding that the statement received on November 10, 2010 regarding diabetic neuropathy of the lower extremities constituted new and material evidence regarding the prior denial for a right leg disability by the March 2010 rating decision.  

This sympathetic review results in an earlier effective date of service connection for peripheral vascular disease of the right lower extremity.  However, VA had no notice prior to November 10, 2010 that the Veteran also intended to seek service connection for a left leg disability as well.  


As such, entitlement to an effective date prior to November 10, 2010 for peripheral vascular disease of the left lower extremity must be denied.


ORDER

Entitlement to an effective date of March 30, 2009 for service connection for peripheral vascular disease of the right lower extremity with an initial 60 percent rating is granted.

Entitlement to an effective date prior to November 10, 2010 for service connection for peripheral vascular disease of the left lower extremity with an initial 60 percent rating is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


